Citation Nr: 1011076	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-18 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the Veteran by Dr. 
A.W. on March 25, 2008.   

2.  Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the Veteran by Dr. 
A.W. on March 29, 2008.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from February 1963 to July 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions dated April 2008 of the 
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas, which denied the Veteran's claims.


FINDINGS OF FACT

1.  The Veteran is not service connected for any condition 
and does not participate in a rehabilitation program.  

2.  The Veteran is an enrolled participant in the VA 
healthcare system, and according to VA records he had 
received VA healthcare services in the 24 months prior to 
March 2008.

3.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

4.  The services provided by Dr. A.W. on March 25, 2008 and 
March 29, 2008 were not rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health


CONCLUSIONS OF LAW

1.  The criteria for reimbursement of unauthorized medical 
services provided to the Veteran by Dr. A.W. on March 25, 
2008 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2009).

2.  The criteria for reimbursement of unauthorized medical 
services provided to the Veteran by Dr. A.W. on March 29, 
2008 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking reimbursement of unauthorized medical 
care provided to him by Dr. A.W. on March 25, 2008 and March 
29, 2008.  As the resolution of these issues involves the 
application of identical law to similar facts, the Board will 
address them together for the sake of economy.

In the interest of clarity, the Board will consider certain 
preliminary matters.  The Board will then address the issues 
on appeal and render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.

The Veteran was provided with a VCAA letter dated May 2008.  
However, the provisions of the VCAA are not applicable in 
cases, such as this, in which the sole issue is reimbursement 
of medical expenses under Chapter 17.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  This is 
because a request for reimbursement is a not claim for a 
benefit as contemplated by 38 U.S.C. §§ 5100 et seq. Cf. 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  



The Board further observes that the Veteran has been accorded 
due process.  All records pertaining to the private medical 
treatment at issue are of record.  The Veteran has been 
allowed ample time and opportunity to argue to merits of his 
claims.  He has not requested a Board hearing.

The Board will proceed with its decision.

Relevant law and regulations

38 U.S.C.A. § 1728

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses.  Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also 
Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995)

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service- connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (2009); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2009); see also Zimick, supra.

The Veterans Millennium Healthcare and Benefits Act

To be eligible for reimbursement under the Millennium Act, a 
veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (as has been 
discussed above, 38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2009).

All of these criteria must be met.  See Melson v. Derwinski, 
1 Vet. App. 334 (1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met; Cf. Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned].  In 
other words, failure to satisfy any of the criteria precludes 
VA from paying unauthorized medical expenses incurred at a 
private facility.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 
1 Vet. App. at 54.

Analysis

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, it must first be determined whether the services 
for which payment is sought were authorized by VA.  See 38 
U.S.C.A. 
§ 1703(a) (West 2002).  If not authorized, it must be 
determined whether the claimant is otherwise entitled to 
payment or reimbursement for services not previously 
authorized.  See 38 U.S.C.A. § 1728(a) and the Veterans 
Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725; 
see also Hennessey v. Brown, 
7 Vet. App. 143 (1994).

The Veteran is seeking entitlement to reimbursement for 
private medical care rendered to him by Dr. A.W. on March 25, 
2008 and March 29, 2008.  It is undisputed that this 
physician and his medical practice are not affiliated with 
VA.  The Veteran has not argued, nor does the evidence 
suggest, that prior authorization for his medical treatment 
on March 25, 2008 and March 29, 2008 was obtained.

The Veteran is not service-connected for any disability and 
does not meet any of the criteria listed in 38 U.S.C.A. § 
1728(a), nor does he so contend.  Rather, he has contends 
that he is entitled to reimbursement of unauthorized non-VA 
emergency treatment under the provisions of the Veterans 
Millennium Healthcare and Benefits Act.  The Board has 
therefore considered the Veteran's claims under 38 U.S.C.A. 
§ 1725.  For the reasons set forth below, has determined that 
the requisite criteria have not been met.

Preliminarily, the Board notes that as to criteria (e) of 38 
U.S.C.A. § 1725, based on a VA medical center patient 
inquiry, the Veteran was enrolled in VA healthcare and had 
received treatment at a VA facility within the preceding 24 
months.  Therefore, this criterion is met.  Additionally, as 
indicated above, the Veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728.  The criteria set 
forth in paragraphs (f) through (i) have therefore been met.


Regarding criteria (a), the medical evidence of record 
demonstrates that the Veteran received routine medical 
treatment from Dr. A.W. at the Bellevue Medical Clinic on 
March 25, 2008 and March 29, 2008.  There is nothing in the 
record to suggest that the facility at which the Veteran 
received medical treatment was a hospital emergency 
department or a similar facility held out as providing 
emergency care to the public.  Moreover, as will be discussed 
in further detail below, the medical evidence does not 
support a conclusion that Dr. A.W. rendered 'emergency 
services' to the Veteran on those dates.

As to criteria (b), the evidence of record does not support a 
finding that the Veteran was treated for a condition on March 
25, 2008 or March 29, 2008 of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  Specifically, private treatment records 
dated March 25, 2008 demonstrate that the Veteran was seen by 
Dr. A.W. for a semi-annual physical.  Treatment records do 
not give any indication that the Veteran required emergent 
medical treatment at that time.  In fact, Dr. A.W.'s 
treatment notes from that date indicate that the Veteran had 
made a deliberate decision to begin seeing him for routine 
medical treatment and to gain assistance in obtaining 
prescriptions that he hoped that VA would ultimately fulfill.  
See the private treatment records dated March 25, 2008.  

Private treatment records dated March 29, 2008 show that the 
Veteran was treated for a lesion on his nose.  See the 
private treatment records of Dr. A.W. dated March 29, 2008.  
The lesion was noted to be "bothering" the Veteran and was 
"quite large."  The lesion was excised and sutured at that 
time.  Crucially, there was no indication that such medical 
treatment was of an emergent nature and that any delay in 
medical attention would have been hazardous to the Veteran's 
life or health.  

The Board notes that, although the Veteran's nose lesion may 
or may not have been life threatening if not treated over 
time, it was not emergent in the sense that urgency in 
treatment was required.  It is clear that if the condition 
had been immediately life threatening, this would be another 
matter.  See Cotton v. Brown, 
7 Vet. App. 325, 327 (1995) [a medical opinion which stated 
that cardiac "bypass surgery was definitely indicated and 
felt to be indicated on an urgent basis" led the Court to 
conclude that Board decision that an emergency was not 
involved "cannot stand"].  Such is not the case here.

In sum, the competent medical evidence of record does not 
show that the Veteran received emergent medical treatment on 
March 25, 2008 and/or March 29, 2008 which was of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  Inasmuch as 
this criterion of 38 C.F.R. § 17.1002 is not satisfied, 
payment or reimbursement cannot be authorized under this 
provision.  See Melson and Zimick, supra.

Accordingly, for the reasons and bases expressed above, the 
Veteran is not eligible for payment or reimbursement of 
medical expenses for March 25, 2008 or March 29, 2008 
pursuant to 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725.  The 
benefits sought on appeal are therefore denied.


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical service provided to the Veteran by Dr. 
A.W. on March 25, 2008 is denied.

Entitlement to payment or reimbursement of the cost of 
unauthorized medical service provided to the Veteran by Dr. 
A.W. on March 29, 2008 is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


